DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07-03-2020 has been entered.
Claims 1-3, 6-9, 13, 17, and 19-83 are pending.
Allowable Subject Matter
Claims 1-3, 6-9, 13, 17, and 19-83 are allowed.
The following is an examiner’s statement of reasons for allowance:
Currently amended independent Claim 1 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 5 (and original dependent Claim 4 because Claim 4 was an intervening claim). New independent Claim 21 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 10 (and original dependent Claim 9 because Claim 9 was an intervening claim).  New independent Claim 30 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 11 (and original dependent Claim 9 because Claim 9 was an intervening claim).  New independent Claim 39 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 12 (and original dependent Claim 9 because Claim 9 was an intervening claim).  New independent Claim 48 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 14.  New independent Claim 57 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 15.  New independent Claim 66 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 16.  New independent Claim 75 is a combination of the limitations of original independent Claim 1 and the allowable limitations of original dependent Claim 18 (and original dependent Claim 17 because Claim 17 was an intervening claim).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677